


109 HR 6300 IH: To require the Secretary of the Treasury to mint coins in

U.S. House of Representatives
2006-09-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 6300
		IN THE HOUSE OF REPRESENTATIVES
		
			September 29, 2006
			Ms. Pryce of Ohio
			 (for herself, Mrs. Maloney, and
			 Mr. Leach) introduced the following
			 bill; which was referred to the Committee
			 on Financial Services
		
		A BILL
		To require the Secretary of the Treasury to mint coins in
		  commemoration of the 75th Anniversary of the opening of the National Archives
		  Building, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the National
			 Archives 75th Anniversary Commemorative Coin Act.
		2.FindingsThe Congress finds as follows:
			(1)The year 2010 commemorates the 75th
			 Anniversary of the opening of the National Archives Building, which houses the
			 Declaration of Independence, the Constitution, and the Bill of Rights (known
			 collectively as the Charters of Freedom).
			(2)The National Archives and Records
			 Administration has, over the course of its history, established itself as
			 public trust on which our democracy depends and has proven itself to be a vital
			 and invaluable resource within the Federal Government.
			(3)The National Archives and Records
			 Administration has expanded its role as the nation's recordkeeper and raised
			 its public profile as democracy's beacon.
			(4)The National
			 Archives and Records Administration serves American democracy by ensuring that
			 the people can discover, use, and trust the records of our government.
			(5)The National
			 Archives and Records Administration fulfills this role by—
				(A)preserving for the
			 American people and their public servants the records of our Federal
			 Government;
				(B)ensuring
			 continuing access to the essential documentation of the rights of American
			 citizens and the actions of their Government; and
				(C)promoting
			 democracy, civic education, and historical understanding of our national
			 experience.
				(6)In 1935, the
			 National Archives Building was opened on the Washington Mall, featuring a grand
			 rotunda designed for the display of the Declaration of Independence, the
			 Constitution, and the Bill of Rights.
			3.Coin
			 specifications
			(a)In
			 generalThe Secretary of the
			 Treasury (hereafter in this Act referred to as the Secretary)
			 shall mint and issue such number of $1 coins as the Secretary may determine to
			 be appropriate, in the quantities described in section 4, each of which
			 shall—
				(1)weigh 26.73
			 grams;
				(2)have a diameter of
			 1.500 inches; and
				(3)contain 90 percent
			 silver and 10 percent copper.
				(b)Legal
			 tenderThe coins minted under
			 this Act shall be legal tender, as provided in section 5103 of title 31, United
			 States Code.
			(c)Numismatic
			 itemsFor purposes of section 5136 of title 31, United States
			 Code, all coins minted under this Act shall be considered to be numismatic
			 items.
			4.Design and
			 quantities of coins
			(a)Design
			 requirements
				(1)In
			 generalThe design of the
			 coins minted under this Act shall be emblematic of the National Archives
			 Building and shall honor the National Archives and Records Administration as a
			 public trust on which our democracy depends and of the Charters of Freedom that
			 the Administration enshrines for posterity.
				(2)ObverseThe obverse of the coins minted under this
			 Act shall be representative of the 75th Anniversary of the National Archives
			 Building.
				(3)Reverse
					(A)Declaration of
			 independenceNot more than
			 350,000 of the $1 coins minted under this Act shall feature an image of the
			 Declaration of Independence.
					(B)United States
			 constitutionNot more than
			 350,000 of the $1 coins minted under this Act shall feature an image of the
			 Constitution of the United States.
					(C)Bill of
			 rightsNot more than 350,000
			 of the $1 coins minted under this Act shall feature an image of the Bill of
			 Rights.
					(b)Designation and
			 inscriptionsOn each coin minted under this Act there shall
			 be—
				(1)a
			 designation of the value of the coin;
				(2)an
			 inscription of the year 2010; and
				(3)inscriptions of
			 the words Liberty, In God We Trust, United
			 States of America, and E Pluribus Unum.
				(c)SelectionThe
			 design for the coins minted under this Act shall be—
				(1)selected by the Secretary after
			 consultation with the Commission of Fine Arts and the Foundation for the
			 National Archives; and
				(2)reviewed by the
			 Citizens Coinage Advisory Committee established under section 5135 of title 31,
			 United States Code.
				5.Issuance of
			 coins
			(a)Quality of
			 coinsCoins minted under this Act shall be issued in uncirculated
			 and proof qualities.
			(b)Mint
			 facilityOnly 1 facility of
			 the United States Mint may be used to strike any particular combination of
			 denomination and quality of the coins minted under this Act.
			(c)Period for
			 issuanceThe Secretary may issue coins minted under this Act only
			 during the period beginning on January 1, 2010, and ending on December 31,
			 2010.
			6.Sale of coins
			(a)Sale
			 priceNotwithstanding any other provision of law, the coins
			 issued under this Act shall be sold by the Secretary at a price equal to the
			 sum of the face value of the coins, the surcharge required under section 7(a)
			 for the coins, and the cost of designing and issuing such coins (including
			 labor, materials, dies, use of machinery, overhead expenses, and
			 marketing).
			(b)Bulk
			 salesThe Secretary shall make bulk sales of the coins issued
			 under this Act at a reasonable discount.
			(c)Prepaid orders at
			 a discount
				(1)In
			 generalThe Secretary shall accept prepaid orders for the coins
			 minted under this Act before the issuance of such coins.
				(2)DiscountSale
			 prices with respect to prepaid orders under paragraph (1) shall be at a
			 reasonable discount.
				(d)Promotion
			 consultationThe Secretary
			 shall—
				(1)consult with the
			 National Archives and Records Administration to determine the feasibility of
			 providing a role for the National Archives and Records Administration in the
			 promotion, advertising, and marketing of the coins minted under this Act; and
				(2)if the Secretary
			 determines that such action would be beneficial to the sale of coins minted
			 under this Act, enter into a memorandum of agreement with the National Archives
			 and Records Administration to carry out the role established under paragraph
			 (1).
				7.Surcharges
			(a)Surcharge
			 requiredAll sales shall include a surcharge of $10 per
			 coin.
			(b)DistributionSubject to section 5134(f) of title 31,
			 United States Code, all surcharges received by the Secretary from the sale of
			 coins issued under this Act shall be paid by the Secretary to, and divided
			 equally between, the Foundation for the National Archives and the National
			 Archives and Records Administration Trust Fund to be used for the purpose of
			 supporting public programs, educational outreach activities, and archival
			 programs of the National Archives and Records Administration.
			(c)AuditsThe Foundation for the National Archives
			 and the National Archives and Records Administration Trust Fund shall be
			 subject to the audit requirements of section 5134(f)(2) of title 31, United
			 States Code, with regard to the amounts received by the Fund under subsection
			 (b).
			
